Citation Nr: 0606843	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-24 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wounds to Muscle Group IV, on the left, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1946 to December 1947 and from October 1950 to December 1951.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   


FINDING OF FACT

The veteran's residuals of shell fragment wounds to Muscle 
Group IV on the left are not more than moderately disabling.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of a shrapnel wound, muscle group IV, 
on the left have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a (Diagnostic Codes 
5019, 5021, 5200, 5201, 5202, 5203), 4.73 (Diagnostic Code 
5304) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is right handed.  Service connection was granted 
in 1952 for injury to muscle group IV on the left, and a 10 
percent rating was assigned from December 1951.  This rating 
is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2005). 

Muscle group IV is rated using Diagnostic Code 5304.  A 
higher rating of 20 percent for the non-dominant side is 
provided for moderately severe or severe muscle injury.  The 
characteristics of the various grades of muscle injury are 
found in 38 C.F.R. § 4.56.


The service medical records show that, in January 1951, the 
veteran sustained shell fragment wounds to the face, left 
shoulder, and arm while in Korea.  He was hospitalized and 
treated for penetrating shell fragment wounds of the left 
shoulder and left forearm, and a perforating shell fragment 
wound of the right cheek, and retained foreign body in the 
left shoulder.  The wounds were noted to be infected on 
admission.  He received extensive treatment for the left 
forearm injury involving the median nerve. The median nerve 
injury has a separate disability evaluation.

The service medical records do not refer to debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring involving the left shoulder shell 
fragment wounds and, although the veteran was hospitalized 
for a prolonged period, it was not specifically for treatment 
of the injury to muscle group IV.  

On VA examination in May 1952, the veteran complained of pain 
in the shoulder.  The examiner noted three punched out scars 
over the posterior surface of the left shoulder, the result 
of penetrating wounds by grenade fragments.  The scars were 
well healed and freely moveable.  The examiner noted some 
damage to the underlying supraspinatus and infraspinatus 
muscles, and found some weakness and discomfort on protracted 
use of the left shoulder joint.  Neurological examination was 
normal for the left shoulder.  

The veteran underwent VA examinations in October 1995.  On 
neurological examination, he complained of left arm pain and 
weakness.  Examination showed mild to moderate weakness on 
elevation of the left arm above the level of the shoulder.  
X-rays show minimal degenerative changes involving the 
acromioclavicular joint and evidence of metallic radiopaque 
foreign bodies.  On VA muscles examination, however, the 
examiner did not feel any retained fragments.  The examiner 
for the muscle examination described the left shoulder as 
within normal limits and noted no evidence of muscle or nerve 
damage.  

In connection with the current claim, the veteran was 
examined by VA in June 2004.  His medical records were 
available and reviewed, and his inservice treatment was 
documented.  The veteran currently complained of pain, 
fatiguability, weakness, and uncertainty of movement.  
Examination showed a 0.5 centimeter scar on the left shoulder 
area that was not painful or adherent, and was not an 
entrance or exit wound.  Nerve damage to the left median 
nerve was noted.  There was no bone damage.  As to Muscle 
Group IV, there was no tissue loss and no hernia, and muscle 
strength was 4.  The examiner noted that left shoulder range 
of motion was not limited and that there was no decrease in 
range of motion due to pain, weakness, fatigue, or lack of 
endurance after repetitive motion.  The diagnosis was: 
residual, shrapnel injury, left shoulder muscle.  It was 
noted that the disorder had a slight effect on his ability to 
do household chores, drive, travel and dress and undress 
himself, and prevented him from engaging in sports or 
exercise.  It was also noted that the left upper extremity 
falls involuntarily after being abducted for sometime as when 
the arm is resting on arm chair for sometime.   

A record of consistent complaint of cardinal signs and 
symptoms of muscle disability or evidence of inability to 
keep up with work requirements is not demonstrated.  Nor is 
the veteran's injury to muscle group IV on the left 
manifested by scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscle compared with the sound side; or tests of strength and 
endurance compared with the sound side demonstrating positive 
evidence of impairment. See 38 C.F.R. §§ 4.56(c), 4.56(d)(3).  

The preponderance of the evidence is against the assignment 
of a higher schedular evaluation for the veteran's disability 
of Muscle Group IV under Diagnostic Code 5304.  The 
examination reports, and the VA outpatient treatment records 
dated in 2004 and 2005 showing complaints of left shoulder 
pain, illustrate that the veteran's overall disability 
picture -- in terms of the type of injury, history and 
complaints, and objective findings -- more nearly 
approximates the criteria for no more than "moderate 
disability" of muscle group IV.  The weight of the evidence 
is against the assignment of a higher schedular evaluation 
under Diagnostic Code 5204.  

The Board has considered the functional impairment which can 
be attributed to pain and weakness.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In 
this case, a rating in excess of 10 percent is not warranted 
on the basis of additional functional loss due to pain and 
weakness.  While the veteran's reports of pain and weakness 
have been considered, the June 2004 VA examination report 
shows that the veteran has a full range of motion in his left 
shoulder.  In addition, there was no evidence of atrophy.  
Furthermore, there is no evidence of such symptoms as laxity, 
incoordination or neurological impairment of the shoulder.  
The Board therefore finds that the record does not show that 
the veteran's functional loss due to his service-connected 
wound to muscle group IV does not support assignment of a 
rating higher than the 10 percent rating now assigned.  

A separate rating due to scars is not warranted since the 
veteran's scar of the left shoulder measures 0.5 centimeters 
and is not shown to be painful, unstable or cause limitation 
of function.  38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002); 38 C.F. R. Part 
4 § 4.118 Diagnostic Codes 7801 to 7805 (effective August 30, 
2002).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issue 
before the Board that complied with the requirements noted, 
and there was no deficiency in the timing of notice since it 
was sent in November 2004, prior to the RO denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield , Id.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined - 
most recently in June 2004 he underwent muscle and nerve 
evaluations -- and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

An increased evaluation for shell fragment wounds to Muscle 
Group IV, currently evaluated as 10 percent disabling, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


